Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/05/20 was filed before the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly the IDS is being considered by the Office.
Regarding there being a large number of references cited in the IDS:
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statements is known to be material for patentability as defined by 37 C.F.R. § 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,814,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,814,468 “anticipate” the broader claims of the present application.  Accordingly, the claims of the present application are not patentably distinct from those in U.S. Patent No. 10,814,468.  Since it is clear that the more specific claims of U.S. Patent No. 10,814,468 encompass the claims of the present application, following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berghauser (US 2008/0006423).
Regarding claim 1, Berghauser discloses a percussion tool (See Figure 7) for performing a chiseling operation on a workpiece with a chisel, the percussion tool comprising: a housing; an electric motor positioned within the housing; a percussion mechanism driven by the motor and including a striker supported for reciprocation relative to the housing along a longitudinal axis (See Figure 7-9c); and a tool holder (See Figure 17d) coupled to the housing and including a rotatable handle 538 having a rod 524 that rotates with the handle within the tool holder (See Figure 17d), the chisel 400 being securable in and removable from the tool holder, the chisel having a longitudinal groove 406 that is substantially parallel with the longitudinal axis (See Figure 16d), wherein when the chisel is secured in the tool holder, the chisel is permitted to axially reciprocate within the tool holder in response to receiving repeated axial impacts from the striker (See Figure 16d), wherein the handle is 538 moveable between a first position, in which the rod is received in the groove and the chisel is secured in the tool holder, and a second position, in which the rod is removed from the groove and the chisel is removable from the tool holder (See Figures 16d and 17d), and wherein when the handle 538 is in the second position (See Figure 17d), an acute angle is defined between a first reference plane defined by the handle 538 and a second reference plane that is perpendicular to the longitudinal axis.  Berghauser does not explicitly disclose the angle formed by the handle.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the angle defined by the handle to be 10 degree or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case one of ordinary skill in the art would modify the angle defined by the handle to be 10 degrees or less in order to simplify the removal of the chisel from the tool holder.
Regarding claim 2, Berghauser discloses wherein the rod 524 has a recessed portion 528 and an opposite arcuate portion 540 defined by a circumference of the rod, and wherein in the first position, the arcuate portion is received in the groove 406, and in the second position, the arcuate portion is removed from the groove and the recessed portion is in facing relationship with the groove 406 (See Figures 16d and 17d) (Note: the recessed portion 528 can be seen in Figure 4).
Regarding claim 3, Berghauser discloses wherein the rod 524 defines an axis of rotation of the handle 538, wherein the arcuate portion defines an angle along the circumference of the rod with respect to the axis of rotation of the handle, and wherein the angle is 180 degrees or less (See Figures 16d and 17d).
Regarding claim 4, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the arcuate portion to have an angle of 110 degrees or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case on of ordinary skill in the art would modify the angle of the arcuate portion to have an angle of 110 degrees or less in order to make it easier to remove the chisel from the tool holder.
Regarding claim 8, Berghauser discloses a percussion tool (See Figure 7) for performing a chiseling operation on a workpiece with a chisel, the percussion tool comprising: a housing; an electric motor positioned within the housing; a percussion mechanism driven by the motor and including a striker supported for reciprocation relative to the housing along a longitudinal axis (See Figures 7-9c); and a tool holder coupled to the housing and including a rotatable handle 538 having a cylindrical rod 524 defining an axis of rotation of the handle 538, the rod 524 having a recessed portion 528 and an opposite arcuate portion 540 defined by a circumference of the rod, wherein the chisel 400 is securable in and removable from the tool holder (See Figures 16d and 17d), the chisel 400 having a longitudinal groove 406 that is substantially parallel with the longitudinal axis, wherein when the chisel is secured in the tool holder, the chisel is permitted to axially reciprocate within the tool holder in response to receiving repeated axial impacts from the striker (See Figures 16d and 17d), wherein the handle 538 is moveable between a first position, in which the arcuate portion is received in the groove (See Figure 16d) and the chisel 400 is secured in the tool holder, and a second position (See Figure 17d), in which the arcuate portion is removed from the groove, the recessed portion 528 is in facing relationship with the groove 406, and the chisel 400 is removable from the tool holder (See Figure 17d).  Berghauser does not specifically disclose wherein the arcuate portion defines an angle of 110 degrees or less along the circumference of the rod with respect to the axis of rotation of the handle.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the arcuate portion to have an angle of 110 degrees or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case on of ordinary skill in the art would modify the angle of the arcuate portion to have an angle of 110 degrees or less in order to make it easier to remove the chisel from the tool holder.
Regarding claim 9, Berghauser discloses wherein when the handle 538 is in the second position (See Figure 17d), an acute angle is defined between a first reference plane defined by the handle 538 and a second reference plane that is perpendicular to the longitudinal axis.  Berghauser does not explicitly disclose the angle formed by the handle.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the angle defined by the handle to be 70 degree or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case one of ordinary skill in the art would modify the angle defined by the handle to be 70 degrees or less in order to simplify the removal of the chisel from the tool holder.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the angle defined by the handle to be 10 degree or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case one of ordinary skill in the art would modify the angle defined by the handle to be 10 degrees or less in order to simplify the removal of the chisel from the tool holder.

Claims 5, 11, 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berghauser (US 2008/0006423) in view of Allen (US 2,270,840).
Regarding claims 5 and 11, Berghauser discloses a cylinder portion in which the striker 58 is supported for reciprocation; and a flange 70 between the cylinder portion and the tool holder (See Figures 9c and 17d).  Berghauser does not disclose wherein movement of the chisel within the tool holder toward the percussion mechanism is stopped by the flange.  Allen discloses a hammer piston tool with a striker 23 and a flange 24 wherein a chisel within a tool holder is stopped by the flange 24 (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Berghauser, in view of Allen, such that the flange stops the axial movement of the chisel in order to prevent the chisel from moving axially into the percussion tool.
Regarding claim 13, Berghauser discloses a percussion tool (See Figure 7) for performing a chiseling operation on a workpiece with a chisel, the percussion tool comprising: a housing including a cylinder portion; a tool holder coupled to the cylinder portion for holding the chisel; a percussion mechanism including a striker supported for reciprocation in the cylinder portion, the percussion mechanism configured to impart repeated axial impacts to the chisel with the striker (See Figures 7-9). Berghauser does not disclose wherein movement of the chisel within the tool holder toward the percussion mechanism is stopped by the flange.  Allen discloses a hammer piston tool with a striker 23 and a flange 24 wherein a chisel within a tool holder is stopped by the flange 24 (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Berghauser, in view of Allen, such that the flange stops the axial movement of the chisel in order to prevent the chisel from moving axially into the percussion tool.
Regarding claim 18, Berghauser discloses wherein the tool holder includes a rotatable handle 538 having a rod 524 that rotates with handle 538 within the tool holder, wherein the chisel 400 is securable in and removable from the tool holder, the chisel having a longitudinal groove 406 that is substantially parallel with the longitudinal axis, wherein when the chisel is secured in the tool holder (See Figure 16d), the chisel 400 is permitted to axially reciprocate within the tool holder in response to receiving repeated axial impacts from the striker, and wherein the handle 538 is moveable between a first position, in which the rod is received in the groove (See Figure 16d) and the chisel 400 is secured in the tool holder, and a second position, in which the rod 524 is moved out of the groove 406 and the chisel 400 is removable from the tool holder (See Figure 17d).
Regarding claim 19, Berghauser discloses wherein when the handle 538 is in the second position (See Figure 17d), an acute angle is defined between a first reference plane defined by the handle 538 and a second reference plane that is perpendicular to the longitudinal axis. Berghauser does not explicitly disclose the angle formed by the handle.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the angle defined by the handle to be 10 degree or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case one of ordinary skill in the art would modify the angle defined by the handle to be 10 degrees or less in order to simplify the removal of the chisel from the tool holder.
Regarding claim 20, Berghauser discloses wherein the rod 524 has a recessed portion 528 and an opposite arcuate portion 544 defined by a circumference of the rod, wherein in the first position, the arcuate portion is received in the groove (See Figure 16d), and in the second position, the arcuate portion is removed from the groove and the recessed portion is in facing relationship with the groove (See Figure 17d).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the arcuate portion to have an angle of 110 degrees or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case on of ordinary skill in the art would modify the angle of the arcuate portion to have an angle of 110 degrees or less in order to make it easier to remove the chisel from the tool holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722